


====================================================================










PURCHASE AND SALE AGREEMENT






BETWEEN






SOAM OIL & GAS INVESTMENTS, LLC


AS SELLER






AND




INFORM WORLDWIDE HOLDINGS, INC.




AS PURCHASER










DATED AS OF JUNE 14, 2007




















====================================================================

 
 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (the "Agreement"), dated as of June 14, 2007,
is made and entered into by and between Soam Oil & Gas Investments, LLC, a Texas
limited liability company ("Seller"), whose address is 1101 Scott Avenue,
Wichita Falls, TX 76301, and Inform Worldwide Holdings, Inc., a Florida
corporation ("Purchaser"), whose address is 2501 North Green Valley Parkway,
Suite 110, Henderson, NY 89014.


RECITALS:




A.  
Seller owns certain Assets (as defined below);



B.  
Certain of the Assets are owned by Seller pursuant to a certain definitive
agreement (the “Roark Definitive Agreement”). Such Assets are referred to
hereinafter as the “Roark Assets”;



C.  
Certain of the Assets are owned by Seller pursuant to a certain letter of intent
(the “Cornelius Letter of Intent”). Such Assets are referred to hereinafter as
the “Cornelius Assets”;



D.  
Seller desires to sell to Purchaser and Purchaser desires to purchase from
Seller the assets, properties, and rights of Seller hereinafter described, in
the manner and upon the terms and conditions hereinafter set forth; and



E.  
Following the Effective Time (as defined below), Purchaser intends to enter into
a definitive agreement (the “Cornelius Definitive Agreement”) with respect to
the Cornelius Assets as contemplated by the Cornelius Letter of Intent.





NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto, intending to be legally bound
by the terms hereof, agree as follows:


ARTICLE I
PURCHASE AND SALE


1.1           PURCHASE AND SALE.   Subject to the terms and conditions of this
Agreement, Seller agrees to sell and convey to Purchaser and Purchaser agrees to
purchase and accept the Assets.


1.2           ASSETS.  As used herein, the term "Assets" means the following:


 
 

--------------------------------------------------------------------------------

 
(a)           All of Seller's right, title and interest in and to (i) the
estates and mineral rights created by the oil and gas leases and mineral estates
(the "Leases"), described in Exhibit "A", and (ii) all oil, gas, water disposal
and other wells located on the Leases or on lands pooled therewith (the
"Wells"), including, but not limited to, the wells set forth in Exhibit "A",
together with all of Seller's interest in the rights and appurtenances incident
thereto;


(b)           All of Seller's rights in, to and under, and obligations arising
from, all agreements relating to the Leases or Wells (including, without
limitation, the Roark Definitive Agreement and the Cornelius Letter of Intent);
and


(c)           All of Seller's interest in fixtures, personal property,
facilities and equipment, used or held for use or charged to the Leases or Wells
for the production, treatment, transportation, sale or disposal of hydrocarbons
or water produced therefrom or attributable thereto.


1.3           EFFECTIVE TIME.  This agreement shall be effective as of 7:00 A.M.
(local time where the Assets are located) on June 14, 2007 (the "Effective
Time").


1.4           LIABILITIES.  Upon Closing, the Seller shall remain liable for and
obligated by all of its liabilities and their related duties and obligations
outstanding as of the Effective Time except for the Accrued Expenses (defined
herein).


ARTICLE II
CONSIDERATION


2.1  ACCRUED EXPENSES.  Purchaser shall reimburse Seller for all of Seller’s
accrued expenses attributable to the Assets prior to the Effective Time as set
forth on Exhibit B attached hereto (the “Accrued Expenses”).


2.2  LEASE OPERATOR.  Purchaser agrees that, as of the Effective Time, Seller
shall be retained as the operator of the Leases and the Wells relating to the
Roark Assets.  Purchaser agrees that, upon the effective date of the Cornelius
Definitive Agreement, Seller shall be retained as the operator of the Leases and
the Wells relating to the Cornelius Assets.


2.3  NET PRODUCTION REVENUES.  Purchaser agrees that, as of the Effective Time,
Seller shall be entitled to 2% net revenue interest from and accruing to the
Roark Assets.  Purchaser agrees that, upon the effective date of the Cornelius
Definitive Agreement, Seller shall be entitled to 2% net revenue interest from
and accruing to the Cornelius Assets.


ARTICLE III
TITLE MATTERS


3.1           SELLER'S TITLE.


Seller owns good and marketable title to the Assets, and the Assets are free,
clear and unencumbered.




 
 

--------------------------------------------------------------------------------

 


ARTICLE IV
PRE-CLOSING, AND CLOSING ACTIONS


4.1           TIME AND PLACE OF CLOSING.


(a)           The parties hereto shall use their best efforts to consummate the
purchase and sale transaction as contemplated by this Agreement (the "Closing")
at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, New York, NY
10006, on June 14, 2007 or as soon thereafter that the conditions to Closing set
forth in this Agreement are satisfied, but in no event shall Closing occur after
June 14, 2007 unless otherwise agreed to in writing by Purchaser and Seller.


(b)           The date on which the Closing occurs is herein referred to as the
"Closing Date".


4.2           PUBLIC ANNOUNCEMENTS. Each party hereto shall consult with the
other party hereto prior to any public announcement by such party regarding the
existence of this Agreement, the contents hereof or the transactions
contemplated hereby.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER


5.1           DISCLAIMERS. Except as specifically set forth in this Article V
and Section 3.1, Seller makes no warranties or representations, express or
implied, in connection with the Assets, and expressly disclaims any warranties
or representations with regard to any information or data disclosed or provided
by them, their agents, representatives, employees or advisors to Purchaser or
Purchaser's agents, representatives, employees, or advisors.  Subject to this
Section 5.1, Seller makes the warranties and representations set forth in
Sections 5.2 through 5.12.


SELLER EXPRESSLY DISCLAIMS ANY WARRANTY AS TO THE CONDITION OF ANY PERSONAL
PROPERTY, FIXTURES AND ITEMS OF MOVABLE PROPERTY COMPRISING ANY PART OF THE
ASSETS INCLUDING (a) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (b) ANY
IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (c) ANY IMPLIED
OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (d) ANY
RIGHTS OF PURCHASER UNDER APPLICABLE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION, AND (e) ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF DEFECTS,
WHETHER KNOWN OR UNKNOWN, IT BEING EXPRESSLY UNDERSTOOD BY PURCHASER THAT THE
PERSONAL PROPERTY, FIXTURES AND ITEMS ARE BEING CONVEYED TO PURCHASER AS IS,
WHERE IS, WITH ALL FAULTS, AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR
AND THAT PURCHASER HAS MADE OR
 
 
 

--------------------------------------------------------------------------------

 
 CAUSED TO BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE.


5.2           EXISTENCE. Seller is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Texas and
is duly registered  to do business as a foreign limited liability company in the
States where the Assets are located.


5.3           POWER.  Seller has the power to enter into and perform this
Agreement and the transactions contemplated by this Agreement.  Subject to
preferential purchase rights and restrictions on assignment of the type
generally found in the oil and gas industry, and to rights to consent by,
required notices to, and filings with or other actions by governmental entities
where the same are customarily obtained subsequent to the assignment of oil and
gas interests, the execution, delivery and performance of this Agreement by
Seller, and the transactions contemplated by this Agreement, will not violate
(a) any provision of the certificate or agreement of formation of Seller, (b)
any material agreement or instrument to which Seller is a party or by which
Seller or any of the Assets are bound, (c) any judgment, order, ruling, or
decree applicable to Seller as a party in interest, or (d) any law, rule or
regulation applicable to Seller relating to the Assets other than a violation
which would not have a material adverse effect on Seller or the Assets.


5.4           AUTHORIZATION AND ENFORCEABILITY.  The execution, delivery and
performance of this Agreement, and the transaction contemplated hereby, have
been duly and validly authorized by all necessary action on the part of Seller.
This Agreement constitutes the valid and binding obligation of Seller,
enforceable in accordance with its terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


5.5           LIABILITY FOR BROKERS' FEES.  Purchaser shall not directly or
indirectly incur any liability or expense, as a result of undertakings or
agreements of Seller, for brokerage fees, finder's fees, agent's commissions or
other similar forms of compensation in connection with this Agreement or any
agreement or transaction contemplated hereby.


5.6           CLAIMS AND LITIGATION.  There are no claims, actions, suits or
proceedings pending or threatened against Seller which, if determined adversely
to Seller, would have a material adverse affect on the Assets or which would
materially and adversely affect Seller's ability to perform its obligations
under this Agreement.


5.7           TAXES AND ASSESSMENTS.  All material ad valorem, production,
severance, excise, and similar taxes and assessments based upon or measured by
the ownership of or the production of hydrocarbons from the Assets which have
become due and payable have been properly paid or are being challenged in good
faith by Seller, all applicable tax returns have been filed, and Seller knows of
no claim by any applicable taxing authority against Seller in connection with
the payment of such taxes.


 
 

--------------------------------------------------------------------------------

 
5.8           ENVIRONMENTAL LAWS.  To the actual knowledge of Seller and as to
that portion of the Assets not operated by Purchaser, (i) such Assets are in
compliance in all material respects with all Environmental Laws (as hereinafter
defined) and all orders or requirements of any court or federal, state, or local
governmental authority, and possess and are in compliance with all required
permits, licenses, or similar authorizations, (ii) such Assets and related
operations are not subject to any existing or threatened suit, investigation, or
proceeding related to any obligation under any Environmental Law, and (iii)
there is no liability (contingent or otherwise) in connection with the release
or threatened release into the environment of any Hazardous Substance (as
defined below) as a result of or in connection with such Assets or the
operations related thereto. As used in this Agreement, the term "Environmental
Laws" shall mean any and all laws, regulations, ordinances and judicial
interpretations pertaining the prevention, abatement or elimination of pollution
or to the protection of public health or the environment that are in effect in
all jurisdictions in which any of the Assets or related operations are located
or conducted, including, without limitation, the federal Comprehensive
Environmental Response, Compensation and Liability Act ("CERCLA"), the Resource
Conservation and Recovery Act, the Clean Water Act, the Safe Drinking Water Act,
the Toxic Substance Control Act, the Hazardous Materials Act and the Clean Air
Act and the term "Hazardous Substance" shall have the meaning described under
Section 101 of CERCLA at 42 U.S.C. Section 9601(14), except that it shall also
include petroleum, natural gas, natural gas liquids, nitrous oxide, carbon
monoxide and sulphur oxide.


5.9           LEASES.  The Leases are in full force and effect and are valid and
existing documents covering the entire estates which they purport to cover; all
royalties, rentals and other payments due under the Leases which are the
responsibility of Seller to pay have been fully, properly and timely paid; no
party to any Lease is in breach of any provision  thereof; no such breach has
been alleged by any lessor; the Leases, other than federal Leases, do not
contain express development obligations; and all conditions necessary to keep
the Leases in force have been performed.


5.10           FURTHER ASSURANCES.  From the date of execution of this
Agreement, without the prior written consent of Purchaser, Seller will not: (i)
enter into any new agreements or commitments with respect to the Assets; (ii)
incur any liabilities other than in the ordinary course for normal operating
expenses  associated with individual Wells; (iii) abandon, or consent to
abandonment of, any producing or shut-in Well or any injection well located on
the premises associated with the Assets, nor release or abandon all or any
portion of the Leases; (iv) modify or terminate any of the agreements relating
to the Assets or waive any right thereunder; (v) encumber, sell or otherwise
dispose of any of the Assets other than personal property which is replaced with
equivalent property or consumed in the ordinary course of operation of the
Assets  and other than hydrocarbons sold in the ordinary course of business; and
(vi) purchase any additional interests..


5.11           Seller represents that the sale of the Assets does not constitute
the sale of substantially all of the business assets owned by the Seller and
that Seller will be continuing to operate in the same business enterprise as
prior to the Closing of this Agreement.



 
 

--------------------------------------------------------------------------------

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents and warrants to Seller the following:


6.1           EXISTENCE.  Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida, and is
duly qualified to do business as a foreign corporation in the State(s) where the
Assets are located, except where the failure to so qualify would not have a
material adverse effect on Purchaser or its properties.


6.2           POWER.  Purchaser has the corporate power to enter into and
perform this Agreement and the transactions contemplated by this Agreement.
Subject to preferential purchase rights and restrictions on assignment of the
type generally found in the oil and gas industry, and to rights to consent by,
required notices to, and filings with or other actions by governmental entities
where the same are customarily obtained subsequent to the assignment of oil and
gas interests, the execution, delivery and performance of this Agreement by
Purchaser, and the transactions contemplated by this Agreement, will not violate
(a) any provision of the articles of incorporation or bylaws of Purchaser, (b)
any material agreement or instrument to which Purchaser is a party or by which
Purchaser or any of the Assets are bound, (c) any judgment, order, ruling, or
decree applicable to Purchaser as a party in interest, or (d) any law, rule or
regulation applicable to Purchaser relating to the Assets other than a violation
which would not have a material adverse effect on Purchaser.


6.3           AUTHORIZATION AND ENFORCEABILITY.  The execution, delivery and
performance of this Agreement, and the transaction contemplated hereby, have
been duly and validly authorized by all necessary action on the part of
Purchaser.  This Agreement constitutes the valid and binding obligation of
Purchaser, enforceable in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


6.4           LIABILITY FOR BROKERS' FEES.  Seller shall not directly or
indirectly incur any liability or expense, as a result of undertakings or
agreements of Purchaser, for brokerage fees, finder's fees, agent's commissions
or other similar forms of compensation in connection with this Agreement or any
agreement or transaction contemplated hereby.


6.5           CLAIMS AND LITIGATION.  To the actual knowledge of Purchaser,
there are no claims, actions, suits, or proceedings pending or threatened
against Purchaser which, if determined adversely to Purchaser, would materially
and adversely affect Purchaser's ability to perform its obligations under this
Agreement.



 
 

--------------------------------------------------------------------------------

 

ARTICLE VII
MISCELLANEOUS


7.1           COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original instrument, but all such
counterparts together shall constitute but one agreement.


7.2           NOTICE.  All notices which are required or may be given pursuant
to this Agreement shall be sufficient in all respects if given in writing and
delivered personally, by overnight courier, by telecopy or by registered or
certified mail, postage prepaid, as follows:


If to Seller:


Soam Oil & Gas Investments, LLC
1101 Scott Avenue
Wichita Falls, TX 76301


Attention:          Richard Coody
Telephone:         940-766-1670
Telecopy:           940-766-1870


If to Purchaser:


Inform Worldwide Holdings, Inc.
2501 North Green Valley Parkway, Suite 110
Henderson, NY 89014
Attention:             Ashvin Mascarenhas
Telephone:            702-317-2300
Telecopy:              702-317-2301


All notices shall be deemed to have been duly given at the time of receipt by
the party to which such notice is addressed.


7.3           SALES TAX, RECORDING FEES AND SIMILAR COSTS.  Purchaser shall bear
any tax, recording fees and similar costs incurred and imposed upon, or with
respect to, the property transfers contemplated hereby.


7.4           AD VALOREM TAXES.  All unpaid ad valorem and similar taxes that
are payable with respect to the Assets for all periods ending on or prior to the
Effective Time shall be as estimated by the parties and shall be an adjustment
to the Purchase Price.  In the case of tax periods that included but did not end
on the Effective Time, taxes shall be prorated to the Effective Time and be an
adjustment to the Purchase Price.  Purchaser shall pay all such taxes payable
for all such periods which are adjusted or prorated.


7.5           EXPENSES.  All expenses incurred by Seller in connection with or
related to the authorization, preparation or execution of this Agreement, and
all other matters related to the
 
 
 

--------------------------------------------------------------------------------

 
Closing, including without limitation, all fees and expenses of counsel,
accountants and financial advisers employed by Seller, shall be borne solely and
entirely by Seller; and all such expenses incurred by Purchaser shall be borne
solely and entirely by Purchaser.


7.6           GOVERNING LAW.  This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflicts of laws otherwise
applicable to such determinations.  In the event any dispute arises with respect
to this Agreement, the parties hereby consent to jurisdiction and litigation of
such disputes in the State of New York.


7.7           CAPTIONS.  The captions in this Agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.


7.8           WAIVERS.  Any failure by any party or parties to comply with any
of its or their obligations, agreements or conditions herein contained may be
waived in writing, but not in any other manner, by the party or parties to whom
such compliance is owed.  No waiver of, or consent to a change in, any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of, or
consent to a change in, other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided


7.9           ASSIGNMENT.  No party shall assign all or any part of this
Agreement, nor shall any party assign or delegate any of its rights or duties
hereunder, without the prior written consent of the other party and any
assignment made without such consent shall be void except as otherwise provided
in this Section.


7.10   ENTIRE AGREEMENT.  This Agreement and the documents to be executed
hereunder and Exhibit A attached hereto constitute the entire agreement between
the parties pertaining to the subject matter hereof, and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties pertaining to the subject matter hereof.


7.11   SURVIVAL.  The representations and warranties of Seller and Purchaser set
forth in Articles V and VI of this Agreement shall survive the Closing and shall
only be applicable for one hundred eighty (180) days thereafter.


7.12   AMENDMENT.


(a)           At any time prior to the Closing Date this Agreement may be
amended or modified in any respect by the parties by an agreement in writing
executed in the same manner as this Agreement.


(b)           No supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby.


 
 

--------------------------------------------------------------------------------

 
7.13   EXHIBIT. “Exhibit A” attached to or referred to in this Agreement is
incorporated into and made a part of this Agreement.


IN WITNESS WHEREOF, this Agreement has been signed by each of the parties
hereto, all as of the date above written.




Soam Oil & Gas Investments, LLC


/s/ Richard Coody
By:  ________________________
Name: Richard Coody
Title: Manager








Inform Worldwide Holdings, Inc.


/s/ Ashvin Mascarenhas
By:  _______________________
Name: Ashvin Mascarenhas
Title: CEO









